         Case 4:20-cv-01448-BRW Document 5 Filed 01/04/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

CHARLES PEARCE,
Reg. No. 02896-063                                                      PLAINTIFF

V.                       CASE NO. 4:20-CV-1448-BRW-BD

USA, et al.                                                          DEFENDANTS

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 4th day of January, 2021.


                                             Billy Roy Wilson _______________
                                             UNITED STATES DISTRICT JUDGE
